Citation Nr: 0203242	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  94-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a left ankle sprain, for the period from 
February 5, 1993, to February 24, 1997.

(The issue of entitlement to a rating in excess of 10 percent 
for a left ankle disability, from February 25, 1997, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by: Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from March 1978 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

By way of procedural history, it is noted that, in July 1996, 
the Board denied the veteran's claim of entitlement to 
service connection for a left side disorder, and remanded his 
claim of entitlement to service connection for a left ankle 
disorder to the RO for further development, including a VA 
examination.  Thereafter, in an April 1997 rating decision, 
the RO granted service connection for residuals of a left 
ankle sprain and assigned a noncompensable evaluation, 
effective February 5, 1993, and awarded a 10 percent 
disability evaluation, effective from February 25, 1997, the 
date of the VA examination.  In June 1997, the veteran 
advised the RO that he believed he should have a higher 
rating for the left ankle disability, and an earlier 
effective date for the assigned 10 percent rating.  

In March 1998, the Board again remanded the veteran's claims 
to the RO, that time to comply with certain procedural 
requirements arising out of recent precedent decisions of the 
United States Court of Appeals for Veterans Claims and the 
United States Court of Appeals for the Federal Circuit.  
Then, when the case was returned to the Board, a decision was 
issued in February 2000 which denied the issues on appeal, 
characterized as noted on the initial page of the present 
decision.

The veteran appealed the Board's February 2000 decision to 
the Court of Appeals for Veterans Claims (Court).  In that 
litigation, a Joint Motion for Remand was filed by the 
parties, averring that remand was required for administration 
of an examination that follows the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as to the matter of 
an increased rating, and for a decision that incorporates 
adequate reasons and bases as to the matter of an earlier 
effective date for a compensable rating.  In an Order of 
December 2000, the Court vacated the Board's decision and 
remanded the matters, pursuant to the parties' motion.  A 
copy of the Court's Order in this matter has been placed in 
the claims file.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to an increased rating 
for a left ankle disability, from February 25, 1997, pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2), effective 
Feb. 22, 2002).  When it is completed, the Board will provide 
notice of the development, as required by Rule of Practice 
903.  Id. at 3,105 (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDING OF FACT

For the period from February 5, 1993, to February 24, 1997, 
the veteran's service-connected residuals of a left ankle 
sprain did not demonstrate moderate limitation of motion, and 
were manifested by point tenderness and subjective complaints 
of pain.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
ankle sprain, for the period from February 3, 1993, to 
February 24, 1997, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Before addressing the veteran's claim for a compensable 
evaluation for his left ankle disability for the period from 
February 3, 1993, to February 24, 1997, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOCs), and a supplemental 
statement of the case (SSOC), issued during the pendency of 
this and previous appeals, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the SOCs and SSOC 
issued by the RO clarified what evidence would be required to 
establish an increased (compensable) rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (now codified at 38 U.S.C. 
5103A(d)).  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claim of whether a compensable rating for his left ankle 
disability is warranted for the period from February 5, 1993, 
to February 24, 1997.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The veteran filed a claim for service connection for a left 
ankle disorder in February 1993.  Service medical records 
reflect that he twisted his left ankle in October 1978.  X-
rays were negative for a fracture, and he was diagnosed with 
a left ankle sprain.  According to clinical entries dated in 
1979, the veteran repeatedly complained of, and was treated 
for, left ankle pain, variously diagnosed as chronic left 
ankle pain.  A possible chronic ligamentous strain to the 
left ankle was noted in August 1979 but, when he was examined 
for re-enlistment in April 1982, a left ankle abnormality was 
not reported.  

Post service, medical records, dated from April 1989 to March 
1991, from the Maryland Correctional Training Center, show 
that, in May 1989, the veteran reported left ankle pain with 
discomfort for the past three years.  There was no swelling 
present, and he walked with difficulty.  While a March 1991 
entry indicates that the veteran's problem was a twisted left 
ankle, the record also reveals that he evidently failed to 
appear for a scheduled appointment. 

In February 1993, the veteran underwent a VA orthopedic 
examination, at which he reported a left ankle injury in 1979 
and a left-side injury in 1980 in a motorcycle accident.  He 
subjectively complained of constant achy left ankle pain that 
increased when he ran, and in cold weather.  Hot moist heat, 
Tylenol, and aspirin helped the pain.  Objective findings on 
examination of his left ankle revealed no point tenderness or 
joint effusion, and the joint was stable.  There was no 
swelling or deformity.  Range of motion of the left ankle was 
plantar flexion to 40 degrees and dorsiflexion to 20 degrees.  
X-ray examination of the left ankle was normal.  Diagnoses 
included chronic left ankle pain, status post injury.

According to a March 1993 statement from S.E.M., LPN, at the 
Rappahannock Security Center Regional Jail, the veteran was 
an inmate at that facility from August 1991 to February 1992.  
It was noted that during that time, the facility's physician 
never saw him for an ankle injury.  

A January 1997 private orthopedic medical record describes 
the veteran's history of left ankle injury in service, and 
his post-service re-injury that got better but never quite 
well.  According to the report, the veteran was able to play 
some basketball and run, but that caused ankle pain and 
swelling.  On examination, the veteran was able to walk 
without limp or aids to ambulation.  He could toe and heel 
walk.  There was no tenderness medially and, laterally, there 
was some diffuse tenderness along the anterior talofibular 
ligament.  The anterior drawer test was graded as 1+.  Talar 
tilt was negative by clinical examination.  Subtalar motion 
was reported as full, at least 30 degrees.  Sensation was 
intact to light touch through the left foot.  The veteran was 
able to dorisflex his ankle to 20 degrees, and plantar flex 
to 40 degrees.  X-rays of the veteran's left ankle showed no 
obvious bony abnormality.  The clinical assessment was 
probable minor ligamentous instability of the left ankle.  
The examiner noted that the veteran had two ankle sprains in 
the past year.  Boots or high-top shoes were suggested for 
work and sports activities.  Recommended treatment included 
ice, elevation, and oral steroids.  

Pursuant to the Board's July 1996 remand, the veteran 
underwent VA orthopedic examination in February 1997.  
According to the VA examination report, the veteran 
complained that his left ankle was weaker than his right, and 
ached in cold weather.  He was unable to run or play 
basketball anymore, as his left ankle would swell.  
Objectively, the veteran wore an Ace bandage on his left 
ankle, and there was tenderness over the extensor surface of 
the left mid foot and ankle.  There was no swelling or 
deformity.  Range of motion of the left ankle showed plantar 
flexion from 0 to 35 degrees; dorsiflexion was from 0 to 10 
degrees; pronation was from 0 to 30 degrees; and supination 
was from 0 to 15 degrees.  X-rays of the left ankle showed no 
significant findings.  The examiner noted a painful left 
ankle centered around the extensor tendon, and the diagnosis 
was tendonitis of the left ankle with negative X-rays.  In 
the VA examiner's opinion, the veteran's left ankle injury 
was related to service.

Thereafter, in February 1997, the RO granted service 
connection for residuals of a left ankle injury and assigned 
a noncompensable disability evaluation, effective February 
1993.  A compensable disability evaluation was awarded from 
February 1997, when VA examined the veteran. 

III.  Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  Thus, the date of receipt of a claim for 
an increased disability rating would generally become the 
effective date for an increased rating only when the increase 
in disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper v. Brown, 10 Vet. App. at 126; VAOPGCPREC 
12-98 at 3.


Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The evaluation of the level of 
disability is to be based upon review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).


Disability of the ankle is rated under the criteria of 
Diagnostic Codes (DCs) 5270 through 5274.  The RO has 
evaluated the veteran's left ankle disability pursuant to 
DC 5271 (limited motion of the ankle), under which a 10 
percent disability rating is assigned when there is moderate 
loss of motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent 
rating is warranted for marked limitation of the ankle, and 
that is the maximum evaluation under this code section.  Id.

The veteran's left ankle disability could also be evaluated 
under Diagnostic Code 5270 (ankylosis of the ankle).  A 20 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  Id.  A 30 percent 
disability rating is assigned when ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  Id.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion, 
or eversion deformity warrants a 40 percent evaluation.  Id.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and marked deformity warrants a 20 percent 
rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Dorland's Illustrated 
Medical Dictionary, 152 (28th ed. 1994)) warrants a 20 
percent rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.



A review of the medical evidence for the period of time from 
February 3, 1993, to February 24, 1997, does not demonstrate 
that the veteran's service-connected residuals of a left 
ankle sprain were productive of moderate limitation of 
motion.  See 38 C.F.R. §§ 4.71, 4.71a, Plate II and DC 5271.  
In fact, when examined by VA in February 1993, although the 
veteran complained of an achy left ankle, range of motion was 
plantar flexion to 40 degrees and dorsiflexion to 20 degrees, 
demonstrating only a 5-degree loss of plantar flexion.  There 
was no swelling or deformity present.  Further, while a 
January 1997 private record documents his complaints of pain 
and swelling and reflects diffuse tenderness along the 
anterior talofibular ligament, dorsiflexion was to 20 degrees 
and plantar flexion of the veteran's left ankle was to 40 
degrees, demonstrating, again, only a 5-degree loss of 
motion.  It was noted at that time that the veteran walked 
without a limp and without any ambulation aid.  In February 
1997, the VA examiner reported range of motion as plantar 
flexion from 0 to 35 degrees, dorsiflexion from 0 to 10 
degrees, pronation from 0 to 30 degrees, and supination from 
0 to 15 degrees.  

It is thus undisputed that, from February 3, 1993, to 
February 24, 1997, the veteran manifested some of the non-
objective types of symptomatology contemplated by the DeLuca 
decision.  However, in light of his nearly complete range of 
left ankle motion on orthopedic examination in February 1993 
and in the January 1997 private medical record, it is not 
shown that the veteran experienced any significant functional 
loss due to pain such as to warrant a compensable disability 
evaluation during the period in question.  See Spurgeon, 
supra.  Even if limiting pain were factored into the 
diagnostic codes for evaluating ankle disability (DCs 5270, 
5273, 5274), compensable evaluations would not result under 
these codes because is no evidence of ankylosis, malunion, or 
astragalectomy.

Under the provisions of 38 C.F.R. § 4.45, "[p]ain on 
movement, swelling, deformity or atrophy of disuse," as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations in evaluating joint disabilities.  
VAOPGCPREC 9-98.  As only "probable" minor ligamentous 
instability was reported in the January 1997 private medical 
record, the Board again finds that such disability was not 
described until the February 1997 VA examination, when the 10 
percent evaluation assigned was intended and designed to take 
such functional loss into account.  Moreover, the January 
1997 private record indicates that the veteran walked without 
a limp or need for an ambulation aid.  In effect, the RO 
properly concluded that the functional loss described by the 
veteran was productive of some ankle impairment under DC 
5271, but that symptomatology could not be said to more 
nearly approximate moderate limitation of motion, prior to 
February 25, 1997.  See 38 C.F.R. § 4.7.

The precedent decision in DeLuca contemplates a scenario in 
which functional loss due to pain on flare-up, instability, 
weakened movement, excess fatigability, or incoordination is 
to be expressed, if feasible, in terms of additional loss of 
range of motion.  As emphasized herein, a range of left ankle 
motion lacking only five degrees of plantar flexion reflects 
a disability picture in which any additional loss of range of 
motion that could be attributable to the DeLuca factors would 
yet be inadequate to show compensable (moderate) limitation 
of motion under DC 5271 or under DCs 5270 and 5273-5274.  
Accordingly, the Board is of the opinion that the 
noncompensable evaluation assigned from February 3, 1993, 
through February 24, 1997, under DC 5271 accurately reflects 
the actual degree of functional impairment demonstrated in 
this case under the ordinary conditions of life.  38 C.F.R. 
§§ 4.10, 4.40.  It follows that a basis for a compensable 
(increased) schedular rating for service-connected left ankle 
disability cannot be identified for the period in question.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  Although the veteran 
asserted, in his June 1997 notice of disagreement, that he 
could not afford excessive absenteeism and remain employed, 
there has been no showing in the record on appeal that his 
service-connected left ankle disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A compensable rating for residuals of a left ankle sprain, 
for the period from February 3, 1993, to February 24, 1997, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


